Citation Nr: 0319698	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  00-14 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claim of 
entitlement to service connection for PTSD.

We note that in the veteran's Substantive Appeal received in 
October 1999 he declined to have a hearing before a Veterans 
Law Judge from the Board, electing instead to have an RO 
hearing before a hearing officer.  The requested hearing was 
duly scheduled and the veteran and his spouse appeared and 
provided oral testimony before an RO hearing officer sitting 
at the VA Medical Center in Albany, New York, in June 2000.   
Thereafter, in March 2001 the RO received a request from the 
veteran to be scheduled for a hearing before a Veterans Law 
Judge at the VA Central Office in Washington, D.C.  Because 
the veteran had already declined an opportunity to have such 
a hearing he cannot rescind his refusal at this late date.  
His request in this regard is therefore denied.


FINDINGS OF FACT

1.  All evidence necessary to decide the issue on appeal is 
of record.

2.  The record includes a diagnosis of PTSD and medical 
evidence of a nexus between the diagnosed PTSD and the 
veteran's alleged stressful event; the stressful event on 
which the diagnosis of PTSD is based the alleged witnessing 
of the deaths of several East Berliners who were shot by East 
German soldiers while attempting to escape over the Berlin 
Wall.    

3.  The veteran's service personnel records show that he 
served in the United States Army as an intermediate speed 
radio operator with Troop B, 3rd Reconnaissance Squadron of 
the 8th Cavalry.

4.  The veteran's service personnel records show that he was 
stationed on overseas duty in Germany from August 1962 to 
February 1964.  

5.  Military records show that Troop B, 3rd Reconnaissance 
Squadron of the 8th Cavalry was stationed in Sandhofen, West 
Germany, during the period from 1962 - 1964.

6. The veteran did not engage in combat against enemy forces 
during service.

7.  The record does not include credible supporting evidence 
that the veteran was present when East Berliners were shot by 
East German soldiers while attempting to escape over the 
Berlin wall.



CONCLUSION OF LAW

A grant of the veteran's claim for service connection for 
PTSD is not warranted.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in a Supplemental 
Statement of the Case dated April 2003, in which it provided 
the veteran with notice of the VCAA-compliant provisions of 
38 C.F.R. § 3.159, explaining how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claim and has been provided opportunities 
to submit such evidence.  A review of the claims files also 
shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claims 
during the course of this appeal.  Medical nexus opinions 
addressing the issue on appeal have also been obtained and 
associated with the evidence.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Finally, the veteran has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show normal findings on 
psychiatric evaluation during his induction examination in 
February 1962 and on separation examination in December 1963.  
During both examinations he denied having any psychiatric 
problems or terrifying nightmares in medical history 
questionnaires accompanying both examinations.  His service 
medical records do not show that he ever received psychiatric 
treatment or was ever diagnosed with a chronic psychiatric 
disorder during active duty.  We note that the service 
medical records show that during his deployment to Germany he 
was treated at military medical facilities located in the 
communities of Mannheim, Sandhofen and Heidelberg in what was 
then called the Federal Republic of Germany (West Germany).  
A dental treatment report shows that Troop B, 3rd 
Reconnaissance Squadron of the 8th Cavalry had its APO (Army 
Post Office) in the German town of Sandhofen.

Post-service records show that the veteran did not begin to 
receive psychiatric counseling and treatment until 1994.  VA 
and private medical records dated 1996 - 2001 show that the 
veteran was diagnosed with PTSD which was objectively linked 
to witnessing the deaths of several East Berliners who were 
shot by East German soldiers while attempting to escape over 
the Berlin Wall and feeling helpless in being unable to 
undertake any action to assist them.

The veteran's service records and DD 214 Form show that he 
served in the United States Army and that his Military 
Occupational Specialty (MOS) was as an intermediate speed 
radio operator.  The records do not reflect that he received 
any military decorations for combat service.  During service 
he was stationed in Germany from August 1962 to February 1964 
and was attached to Troop B of the 3rd Reconnaissance 
Squadron of the 8th Cavalry.  According to the veteran's 
personnel records he arrived in Bremerhaven, Germany, in 
August 1962.  The records do not show that he engaged in 
armed combat against enemy forces during service.  In 
correspondence from the United States Armed Services Center 
for Research of Unit Records (USASCRUR) that was dated 
December 1999, USASCRUR reported that Troop B, 3rd 
Reconnaissance Squadron of the 8th Cavalry was stationed in 
Sandhofen, Germany, during the period from 1962 - 1964.  

In his oral testimony presented to a hearing officer in June 
2000 and in various written statements made in support of his 
claim the veteran reported that he was a radio operator 
attached to Troop B of the 3rd Reconnaissance Squadron of the 
8th Cavalry.  According to his account, his unit was posted 
in the city of Berlin near the Berlin Wall and because he was 
a radio operator he was often positioned in elevated areas to 
improve reception of radio signals.  From these heights he 
possessed a good view of the Berlin Wall and was thus able to 
witness several incidents in which East Berliners attempting 
to escape to West Berlin were shot and killed by East German 
soldiers guarding the border.  He stated that he was under 
strict orders not to intervene and reported feeling guilty 
over being unable to assist the victims or otherwise take 
retaliatory action against their assailants.  He reported 
that he could hear the sounds of gunshots and victims screams 
coming from the area of the Berlin Wall and that his most 
vivid memory was of witnessing an East Berlin man and his 
wife get shot and killed during an escape attempt.  He 
testified that he experienced depression and disturbing and 
distressing intrusive thoughts, nightmares and memory 
flashbacks relating to these incidents.

With regard to the aforementioned stressor, the veteran 
submitted into the record a letter dated June 1998 from the 
United States Embassy in Berlin, Germany, in which the Acting 
Chief of the Consular Section presented the following 
statement to the veteran's representative:

"This is in response to your letter . . . 
regarding (the veteran).  You asked us to verify 
that while he was stationed in Berlin from 
February 1962 to February 1964 he could have 
witnessed people from East Berlin going over the 
(Berlin) Wall.  The Wall was built in 1961 and it 
is quite possible that (the veteran) saw people 
escaping or trying to escape.  During those early 
years especially there were numerous attempts by 
East Berliners to escape - not all successful.  
If (the veteran) states he saw people being 
dragged back or shot, that is also quite 
believable.  Even if he were not an actual 
eyewitness of such events, living in Berlin he 
would have been very aware of the situation."

At his June 2000 RO hearing the veteran also reported that he 
had been present in Germany during the Cuban Missile Crisis 
and that during the height of diplomatic and military 
tensions between the United States and the Soviet Union he 
witnessed armed troops, aircraft and military vehicles from 
both sides square off and take up defensive and offensive 
positions against each other in preparation for a military 
confrontation.  According to his recollection, he was 
informed that as a forward-deployed soldier he and his fellow 
troops would have a life expectancy of only several minutes 
after the onset of combat.  Although he denied that he had 
ever come under fire from soldiers on the other side or that 
he ever engaged in actual military combat, he stated that the 
threat of war during the Cuban Missile Crisis was so intense 
that he felt his own death was imminent.  Ever since then, he 
continued to experience feelings of anxiety and depression 
relating to this moment in history.





Analysis

The veteran contends that he currently suffers from PTSD from 
witnessing the deaths of East Berliners who were shot while 
attempting to escape over the Berlin Wall, from being present 
in Germany during the Cuban Missile Crisis and from touring 
the museum display of the Nazi concentration camp in Dachau, 
Germany.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2002).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

The veteran's service medical records indicate that the 
veteran was normal with regard to his psychiatric condition 
upon entering active duty, during active duty and on 
separation from active duty.  No diagnosis of a chronic 
psychotic disorder which is disabling to a compensable degree 
is shown within the one-year presumptive period following his 
separation from service in February 1964.  The post-service 
medical records indicate that the veteran did not receive 
psychiatric treatment and counseling any earlier than 1994.  
His current medical records include diagnoses of PTSD.  
Service connection for PTSD now requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).



The veteran's diagnosis of PTSD is based on the reported 
stressor of witnessing the deaths of East Berliners who were 
shot while attempting to escape over the Berlin wall.  With 
regard to this stressor all available evidence must be 
evaluated.  If the military records do not document that this 
incident occurred, alternative evidence might still establish 
an in-service stressful incident.  Behavior changes that 
occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but are not 
limited to):  visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment; 
sudden requests that the veteran's military occupational 
series or duty assignment be changed without other 
justification; lay statements indicating increased use or 
abuse of leave without an apparent reason such as family 
obligations or family illness; changes in performance and 
performance evaluations; lay statements describing episodes 
of depression, panic attacks, or anxiety but no identifiable 
reasons for the episodes; increased or decreased use of 
prescription medications; increased use of over-the-counter 
medications; evidence of substance abuse such as alcohol or 
drugs; increased disregard for military or civilian 
authority; obsessive behavior such as overeating or 
undereating; unexplained economic or social behavior changes.  
See M21-1, Part III, 5.14(7).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (2001); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). 

In this case, the objective archival evidence and the 
statements of the veteran establish that he has not engaged 
in combat with the enemy.  See VAOPGCPREC 12-99.  The 
veteran's DD Form 214 does not indicate references to combat, 
but reflects that the veteran was a intermediate speed radio 
operator, that he was stationed in noncombat areas in West 
Germany during his period of service, and that he did not 
earn any military decorations, medals, badges, ribbons, or 
awards indicative of participation in combat or of serving in 
a combat zone.  For these reasons, the Board concludes that 
the veteran did not engage in combat with the enemy.

The veteran claims that he had been stationed in Berlin near 
the Berlin Wall and witnessed the shooting deaths of several 
East Berliners during his period of active duty.  We note 
that the June 1998 letter from the Acting Chief of the 
Consular Section of the United States Embassy in Berlin, 
Germany, contains a statement to the effect that if the 
veteran was in Berlin in 1962 - 1964 and reported that he saw 
East Berliners being dragged back or shot during attempts to 
escape through the Berlin Wall, that his accounts would be 
believable and that even if he were not an actual eyewitness 
of such events he would have been very aware of the situation 
if he was stationed in Berlin.  We are cognizant of recent 
decisions of the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") in addressing the issue of 
the degree of detail required to corroborate a veteran's 
participation in events.  The Court cautioned against 
narrowly construing corroborating evidence. The Court found 
error on part of the fact-finder in insisting that there be 
corroboration of every detail including the veteran's 
personal participation in the stressor event.  See Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The Court also held that if 
there was verification of the veteran's location, records of 
events at that location implied the veteran's personal 
exposure to those events.  See Pentecost v. Principi, 16 Vet. 
App. 124, (2002).

The current situation can be distinguished from those of the 
veteran's in Suozzi and Pentecost.  In those cases the 
veterans provided sufficient evidence to establish that their 
military units were present at the approximate time and 
general location of the alleged stressor events.  In the 
present case, however, our review of the evidence shows that 
the appellant's service personnel records, service medical 
records and the December 1999 USASCRUR report do not place 
him or his military unit (i.e., Troop B, 3rd Reconnaissance 
Squadron of the 8th Cavalry) in the city of Berlin, much less 
the Berlin Wall.  The records show that during the veteran's 
deployment to Germany he was in the communities of 
Bremerhaven, Mannheim, Heidelberg and Sandhofen.  The 
USASCRUR report shows that Troop B, 3rd Reconnaissance 
Squadron of the 8th Cavalry was based in Sandhofen.  We take 
notice that these communities are not adjacent to Berlin.  
The veteran has also been unable to provide any witnesses 
that could corroborate his presence in Berlin, such that VA 
may be able to verify his accounts.  For these reasons, the 
Board concludes that the evidence fails to establish that the 
veteran was present in Berlin at the vicinity of the Berlin 
Wall during his period of active duty and therefore would not 
have been able to be personally exposed to the stressful 
events that he claimed to have witnessed.  

The veteran's post-service medical treatment records are 
insufficient by themselves to verify the authenticity of the 
events alleged in his PTSD stressor regarding his presence in 
Berlin during the time that several East Berliners were shot 
and killed during failed escape attempts.  The psychiatric 
treatment records showing PTSD linked to his alleged in-
service stressors are based entirely on the veteran's own 
accounts of his stressors and not upon any objective medical 
or military record or personal knowledge by the physician 
that the veteran's stressors had actually occurred in 
service.  Therefore, these records are not useful for 
purposes of corroborating the veteran's accounts in order to 
prove that the alleged stressor incidents associated with his 
PTSD diagnosis had actually occurred or that the veteran had 
been personally present to witness them.  (See DeSousa v. 
Gober, 10 Vet. App. 461 (1997).  Where the facts show that 
the veteran received treatment from a physician many years 
after service, and the conclusion reached by the physician is 
clearly based solely on the history provided by the veteran, 
or the hearsay recitation of a diagnoses or other medical 
history, the Board is not bound to accept the medical 
conclusions and/or opinions of a physician.)

The criteria for PTSD contained in the Diagnostic & 
Statistical Manual, 4th Edition, (DSM-IV) of the American 
Psychiatric Association require that a person with PTSD was 
exposed to a traumatic event in which both of the following 
were present:

(1)	the person experienced, witnessed, or was confronted 
with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others;
(2)	the person's response involved intense fear, 
helplessness, or horror.  

The veteran has reported two other stressors: first, being 
stationed in Germany during a period of elevated military and 
diplomatic tension during the Cuban Missile Crisis; and 
second, touring the museum exhibit of the Nazi concentration 
camp in Dachau, Germany, during active duty.  However, the 
veteran's diagnosis of PTSD has not been linked to these 
general experiences.

In conclusion, the Board finds that the veteran's current 
diagnosis of PTSD is predicated upon a stressor which the 
evidence fails to establish.  His claim of entitlement to 
service connection for PTSD must therefore be denied.  
Because the evidence in this case is not approximately 
balanced with respect to the relative 




merits of his claim, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
4.3 (2002);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

